Felt, C. J.
This is a suit brought by appellants, Frank V. Cook, James H. Black and George W. J. Hoffman, doing business as Cook, Black and Hoffman, against appellees, Judson A. DeLay and Ira V. Corbin, to recover on a bond executed by appellee DeLay, as commissioner for the sale of real estate in a partition suit, and by appellee Corbin, his surety thereon.
The question presented by. the assignment of errors in this case is the same as that presented, and decided by this court, at the present term, in Kiefer Drug Co. v. DeLay (1917), 63 Ind. App. 639, 114 N. E. 35. Except for the change in the names of the appellants and the amount in controversy, the material facts of the cases are identical.
Therefore, on the authority of that decision, the judgment in this case is affirmed.